United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lithia Springs, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1023
Issued: June 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2019 appellant, through counsel, filed a timely appeal from a March 8, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective August 18, 2018, as she no longer had residuals or
disability causally related to her accepted April 19, 2011 employment injury.
FACTUAL HISTORY
On April 21, 2011 appellant, then a 51-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 19, 2011 she injured the right side of her neck when a car
backed into the side of her vehicle while in the performance of duty. She stopped work on
April 19, 2011 and returned to work on June 27, 2011 for four hours per day with restrictions.
Appellant stopped work again on July 5, 2011 and did not return. OWCP accepted the claim for
neck sprain. It subsequently expanded acceptance of the claim to include right brachial neuritis or
radiculitis and right bicipital tenosynovitis. OWCP paid appellant wage-loss compensation on the
periodic rolls beginning September 25, 2011.
By decision dated April 26, 2013, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective May 5, 2013. By decision dated October 30, 2013, an OWCP
hearing representative affirmed the April 26, 2013 termination decision. She, however, remanded
the case after finding a conflict in medical opinion evidence now existed between appellant’s
treating physician, Dr. Gregory S. Slappey, and a second opinion physician, Dr. Alexander N.
Doman, both Board-certified orthopedic surgeons, on the issue of continuing residuals or
disability. Following further development, OWCP reinstated appellant’s compensation benefits.3
In letters dated August 11 and October 4, 2017, OWCP advised appellant that it had not
received a medical report from her physicians within the past year. It requested that she submit a
detailed report from her treating physician addressing whether she had continued objective
findings, residuals of her employment-related condition, and her ability to work with or without
restrictions.
In a report dated September 1, 2017, Dr. Douglas H. Murray, a Board-certified orthopedic
surgeon, discussed appellant’s complaints of right shoulder pain. He noted that the cause of her
shoulder pain was multifactorial as she had biceps tendon subluxation, impingement,
acromioclavicular (AC) arthritis, and secondary scapulothoracic pain. Dr. Murray noted that
appellant had been diagnosed with rheumatoid arthritis since he last examined her on
December 11, 2015. On examination of the right shoulder he found full shoulder motion with “a
significant hitch and pain,” tenderness of the bicep with subluxation of the tendon on specific
maneuvers, intact, but painful cuff strength, positive impingement signs, and scapulothoracic pain.
Dr. Murray found that appellant had right shoulder pain with a biceps tendon subluxation, partial
thickness cuff tearing, impingement, and AC arthropathy with probable secondary scapula
winging. He diagnosed shoulder pain, bicipital tenosynovitis, and subacromial impingement.
Dr. Murray opined that appellant’s diagnoses appeared related to her employment injury based on
when they began and their failure to improve with treatment since that time. He noted that she had
3
By decision dated April 21, 2014, OWCP denied authorization for right shoulder arthroscopic surgery. On
January 13, 2015 an OWCP hearing representative affirmed the April 21, 2014 decision.

2

periscapular pain, but that the shoulder condition seemed to cause the periscapular symptoms.
Dr. Murray recommended surgery for biceps tendon management as well as a decompression,
distal clavicle excision, and possible cuff treatment. He provided work restrictions, including no
overhead work or lifting over 10 pounds.
On March 22, 2018 OWCP referred appellant, together with a statement of accepted facts,
the medical record, and a list of questions, to Dr. Howard B. Krone, a Board-certified orthopedic
surgeon, for a second opinion evaluation to determine whether she continued to have residuals and
disability due to the accepted employment injury.
In an April 19, 2018 report, Dr. Krone reviewed the history of injury and the medical
evidence of record. On examination he found no tenderness on palpation of the cervical spine or
trapezius. Dr. Krone noted that appellant’s motor examination was difficult to perform, as she
pulled away with any movement of the right shoulder. On examination of the right shoulder he
observed global tenderness on palpation without specific tenderness over the AC joint, bicipital
tendon, and glenohumeral joint. Dr. Krone noted a sound with movement, which he attributed to
scapulothoracic bursitis. He observed limited range of motion of the shoulders. Dr. Krone noted
that appellant had problems with her right shoulder and neck that preexisted her employment
injury. He advised that her neck sprain would have resolved within four weeks. Dr. Krone
indicated that a physician had initially diagnosed brachial neuritis or radiculitis, which had not
been demonstrated by a magnetic resonance imaging (MRI) scan, and right bicipital tenosynovitis.
He related that any bicipital tendon tenderness should have resolved with injections and over time
and found no evidence supporting a diagnosis of bicipital subluxation. Dr. Krone opined that
appellant had no residuals of her employment-related conditions, noting that the findings on
physical examinations and on functional capacity evaluations were inconsistent. He related, “The
initial injuries have resolved and there are no residual injuries. [Appellant’s] subjective complaints
have not been borne out by imaging, history, or physical examination.” Dr. Krone found that she
could perform her usual employment duties. He advised that appellant had nonemploymentrelated rheumatoid arthritis, which would preclude her return to employment.
On July 3, 2018 OWCP provided appellant with a notice of proposed termination of her
wage-loss compensation and medical benefits because the medical evidence of record established
that she no longer had any residuals or continuing disability from her work injury. It determined
that the weight of the medical evidence rested with the April 19, 2018 report of Dr. Krone. OWCP
afforded appellant 30 days to submit additional evidence or argument. No additional evidence or
argument was received within this time frame.
By decision dated August 23, 2018, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective August 18, 2018. It found that the opinion of
Dr. Krone constituted the weight of the medical evidence and established that she had no further
residuals or disability causally related to her accepted employment injury.4

4
The August 23, 2018 termination decision superseded an August 14, 2018 termination decision. OWCP paid
appellant compensation through August 18, 2018.

3

On August 29, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative regarding the August 23, 2018 termination decision.
A telephonic hearing was held on January 9, 2019. The record was held open for 30 days
for the submission of additional medical evidence. No additional medical evidence was received
within this time frame.
By decision dated March 8, 2019, an OWCP hearing representative affirmed the
August 23, 2018 termination decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification of
compensation. After it has been determined that an employee has disability causally related to his
or her employment, OWCP may not terminate compensation without establishing that the
disability had ceased or that it was no longer related to the employment.5 Its burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
Section 8123(a) of FECA provides, in pertinent part, that if there is disagreement between
the physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.9
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits as there is an unresolved conflict in the medical evidence
between appellant’s treating physician, Dr. Murray, and the second opinion physician,
Dr. Krone.10

5

M.C., Docket No. 18-1374 (issued April 23, 2019); L.H., Docket No. 17-1859 (issued May 10, 2018); Jason C.
Armstrong, 40 ECAB 907 (1989).
6

M.C., id.; see Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7
M.C., Docket No. 18-1199 (issued April 5, 2019); see L.H., supra note 5; T.P., 58 ECAB 524 (2007); Kathryn E.
Demarsh, 56 ECAB 677 (2005).
8

M.C., id.; see L.H., supra note 5; Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

9

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

10

See L.H., supra note 5.

4

In a report dated September 1, 2017, Dr. Murray evaluated appellant for complaints of right
shoulder pain. On examination of the right shoulder he noted full motion with pain and a
significant hitch, tenderness of the bicep with subluxation of the tendon on specific maneuvers,
intact, but painful cuff strength, positive impingement signs, and scapulothoracic pain. Dr. Murray
diagnosed right shoulder pain, bicipital tenosynovitis of the right shoulder, and subacromial
impingement of the right shoulder. He further noted that appellant had a biceps tendon
subluxation, partial thickness cuff tearing, impingement, and AC arthropathy with probable
secondary scapula winging. Dr. Murray opined that her diagnoses were causally related to the
employment-related motor vehicle accident of April 19, 2011 given when her problems began and
as she had been treated since that time without improvement. He provided work restrictions.
In an April 19, 2018 report, Dr. Krone opined that appellant had no residuals specifically
attributable to the work-related conditions, noting that examinations by multiple physicians had
yielded inconsistent findings on physical examination. He explained that appellant’s neck sprain
resolved in four weeks in his experience with conservative treatment, that her right brachial neuritis
or radiculitis had never been demonstrated by a MRI scan revealing nerve root involvement, and
that she received no apparent local injury to the right shoulder that would explain bicipital
subluxation. Dr. Krone observed that appellant’s subjective complaints had not been borne out by
imaging, history, or physical examination. He found that she was able to perform her date-ofinjury position as a rural carrier, but also advised that her symptoms of nonwork-related
rheumatoid arthritis precluded her return to productive and suitable employment.
Accordingly, at the time OWCP terminated appellant’s compensation on August 23, 2018,
there remained an unresolved conflict in the medical opinion evidence as to whether appellant had
residuals and disability from the accepted April 19, 2011 employment conditions.11 Dr. Krone
concluded that she had no residuals or disability and that the accepted conditions had resolved, or
were misdiagnosed. Dr. Murray, in his September 1, 2017 report, discussed appellant’s continuing
symptomatology, including for the accepted condition of bicipital tenosynovitis, and opined that
she continued to have employment-related residuals and disability.
It is well established that when there exists opposing medical reports of virtually equal
weight and rationale, the case should be referred to an impartial medical specialist for the purpose
of resolving the conflict.12 OWCP should have properly resolved the conflict prior to termination
of compensation.13 As OWCP failed to resolve the conflicting medical opinion evidence, the
Board finds that it did not meet its burden of proof to terminate benefits.14

11

See J.S., Docket No. 15-0872 (issued September 28, 2016).

12

Supra note 10.

13

L.H., supra note 5; R.R., Docket No. 15-0380 (issued April 10, 2015); S.J., Docket No. 14-1821 (issued
January 23, 2015).
14

See J.S., supra note 11; V.Y., Docket No. 14-0828 (issued November 14, 2014).

5

CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective August 18, 2018, as she no longer had residuals
or disability causally related to her April 19, 2011 accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 8, 2019 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: June 16, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

